Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 28 July 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  Dear Sir,
                     
                     Camp July 28th 1781
                  
                  The subject you have written upon, is equally perplexing and incomprehensible to my understanding—I will talk more fully to you there on when we meet at two O clock.  In the meanwhile I am—Dr Sir, with much estm & Regd Yr most obt Sert
                  
                     Go: Washington
                  
               